PER CURIAM.*
The federal public defender appointed to represent Ivan Esparza has moved for leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Esparza has filed a response to counsel’s motion in which he argues, inter alia, that he received ineffective assistance of trial counsel. The record has not been adequately developed for us to consider on direct appeal Esparza’s argument that trial counsel was ineffective. See United States v. Haese, 162 F.3d 359, 363-64 (5th Cir.1998). Our independent review of the briefs and the record discloses no nonfrivolous appellate issue. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.